Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.509 Filed 03/31/21 Page 1 of 22




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

STATE FARM FIRE AND
CASUALTY CO.,

              Plaintiff,
                                                    Case No. 20-cv-10062
v.                                                  Honorable Linda V. Parker


KELLY SKARL, LAKE 2 LAKE
TRANSPORT, INC., REBECCA SKARL,
AND WILLIAM GRAHAM,

          Defendants.
________________________________/

OPINION & ORDER (1) DENYING MOTION TO SET ASIDE DEFAULTS;
 (2) DENYING MOTION TO DECLINE EXERCISE OF JURISDICTION;
AND (3) GRANTING MOTION FOR ENTRY OF DEFAULT JUDGMENT
AGAINST DEFENDANTS KELLY SKARL, LAKE 2 LAKE TRANSPORT,
            INC., AND REBECCA SKARL (ECF NO. 11)

        Plaintiff State Farm Fire & Casualty Company (“State Farm Casualty”)

brought this action against Defendants, seeking a declaration regarding whether

State Farm Casualty is obligated to defend or indemnify Defendants Kelly Skarl,

Lake 2 Lake Transport, and/or Rebeca Skarl in an action brought against them in

state court by Defendant William Graham. (ECF No. 1; ECF No. 15 at Pg. ID

345.)

        The underlying lawsuit filed in Wayne County Circuit Court arises out of an

accident that occurred when Graham, while a trainee of Kelly Skarl and Lake 2
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.510 Filed 03/31/21 Page 2 of 22




Lake Transport, was hit by a pallet of tire rims that shifted during transport. (ECF

No. 13 at Pg. ID 251.) State Farm Casualty insures Kelly Skarl and Rebecca Skarl

under two homeowner’s policies and a personal liability umbrella policy, and

insures Kelly Skarl and Lake 2 Lake under a businessowner’s policy, while State

Farm Mutual Automobile Insurance Company (“State Farm Automobile”) insures

Kelly Skarl under an automobile policy. (Id. at Pg. ID 253.) The parties do not

dispute that State Farm Casualty is a wholly separate entity from State Farm

Automobile. The parties also do not dispute that State Farm Casualty did not issue

the automobile policy.

      In its Complaint, State Farm Casualty alleges that jurisdiction is proper in

this Court pursuant to the Declaratory Judgment Act (ECF No. 1 at Pg. ID 2 (citing

28 U.S.C. § 2201(a))), and “seek[s] a determination as to whether it has to defend

or indemnify [Kelly] Skarl or Lake 2 Lake under the subject Businessowners

policy, the two Homeowners policies, and the Umbrella policy” considering a

number of exclusions that State Farm Casualty argues apply (ECF No. 16 at Pg. ID

375). Defendants Kelly Skarl, Lake 2 Lake Transport, and Rebeca Skarl have

failed to answer or otherwise respond to State Farm Casualty’s Complaint.

Plaintiff filed a request for a clerk’s entry of default as to these three co-defendants

on March 3, 2020, which was entered on March 9. (ECF Nos. 7, 8, 9, 10.)

Subsequently, State Farm Casualty filed a Motion for Entry of Default Judgment

                                           2
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.511 Filed 03/31/21 Page 3 of 22




Against Defendants Kelly Skarl, Lake 2 Lake Transport, and/or Rebeca Skarl.

(ECF No. 11.) Defendant Graham filed an “Answer and Opposition to Plaintiff’s

Motion for Entry of Default Judgment Against Defendants Kelly Skarl, Lake 2

Lake Transport, and/or Rebeca Skarl and Counter-Motion to Set-Aside Defaults.”

(ECF No. 13.) Graham’s response brief not only included a motion to set aside the

defaults against the other co-defendants, but also a motion for this Court to decline

to exercise jurisdiction of the instant declaratory action.1

                     MOTION FOR DEFAULT JUDGMENT &
                      MOTION TO SET ASIDE DEFAULTS

         State Farm Casualty, through its default judgment motion, seeks not only an

entry of default judgment against Defendants Kelly Skarl, Lake 2 Lake Transport,

and Rebecca Skarl, but also a declaration that these co-defendants may not

challenge the findings of this Court as to whether State Farm Casualty has a duty to

defend and/or indemnify them in the state court. (ECF No. 11 at Pg. ID 239-40.)

The determination of this question is of great interest to Graham, who is litigating

in state court against the other co-defendants in the instant federal action.

         Notably, the facts of this case parallel those in Allstate Ins. Co. v. Hayes, 499

N.W.2d 743, 743-44 (Mich. 1993). As summarized by the Michigan Supreme

Court:


1
 The Court reminds Graham that “a response or reply to a motion must not be
combined with a counter-motion.” ECF Pol. & Pro. R. 5(e).
                                      3
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.512 Filed 03/31/21 Page 4 of 22




             In an action for declaratory judgment brought by an
             insurer against the insured and the injured party, the
             question presented is whether a default judgment entered
             against the insured deprives the trial court of its power to
             declare the rights and liabilities of the parties remaining
             before it. We hold that it does not. We also hold that the
             default judgment entered against the insured does not bind
             the injured party. Because the court had the authority to
             declare the parties’ rights even after the default of the
             insured, William Keillor was entitled to contest Allstate’s
             request for a declaration of no coverage. . . . The precise
             issue is whether Keillor, as a joined defendant, has
             standing in a declaratory action instituted by the insurer to
             pursue the action to a final determination of policy
             coverage. . . . While the Court of Appeals correctly
             concluded that Keillor was not a third-party beneficiary, it
             erred in concluding that third-party-beneficiary status was
             necessary to allow Keillor to “continue to pursue the
             action” for a declaration of coverage. The nature of the
             procedural remedy is to declare interests not yet vested.
             Thus, the fact that the injured party is not a third-party
             beneficiary of the insurance contract is not determinative
             of his “standing” to continue the action for a declaration
             of his rights as a conceded real party in interest.

Id. at 743-44, 746.

      Here, since the Court has the authority to “declare the rights and other legal

relations of an interested party seeking a declaratory judgment in a case of actual

controversy”—just as in Allstate—once State Farm Casualty named Graham as a

defendant in its declaratory action, “the court possessed the power to declare the

rights of any interested party before it.” Id. at 745. “This power [is] not destroyed

by virtue of the default judgment entered against the insured. Although the [C]ourt

[may] [] refuse[] to declare the rights of the remaining parties, leaving [Graham] to
                                          4
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.513 Filed 03/31/21 Page 5 of 22




pursue the underlying tort action and, if successful, a garnishment action against

[State Farm Casualty], it was within its discretion to allow the action to continue

and declare the rights of the parties remaining before it.” Id.

      Graham has moved to set aside the defaults entered against the other co-

defendants in this federal action. Pursuant to Federal Rule of Civil Procedure

55(c), a court may set aside an entry of default for “good cause.” In determining if

“good cause” exists, courts consider whether: (1) the plaintiff will be prejudiced if

the default is set aside; (2) the defendant has a meritorious defense; and (3)

culpable conduct of the defendant led to the default. United States v. $22,050.00

U.S. Currency, 595 F.3d 318, 324 (6th Cir. 2010) (citing Waifersong, Ltd. v.

Classic Music Vending, 976 F.2d 290, 292 (6th Cir. 1992)). Courts employ a

“lenient standard” in evaluating a request to set aside a default that has not yet

reached judgment. Shepard Claims Serv., Inc. v. William Darrah & Assocs., 796

F.2d 190, 193 (6th Cir. 1986). Federal courts favor trials on the merits; therefore,

“any doubt should be resolved in favor of the petition to set aside the judgment.”

United Coin Meter Co. v. Seaboard Coastline R.R., 705 F.2d 839, 846 (6th Cir.

1983) (quoting Tozer v. Krause Milling Co., 189 F.2d 242, 245 (3d Cir. 1951)).

      Having considered the relevant factors in determining whether to grant State

Farm Casualty’s Motion for Default Judgment or grant Graham’s Motion to Set

Aside the Defaults, the Court finds that State Farm Casualty has sufficiently

                                           5
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.514 Filed 03/31/21 Page 6 of 22




demonstrated that Defendants Kelly Skarl, Lake 2 Lake Transport, and Rebecca

Skarl have failed to answer or defend against the present action and the Court is

not persuaded that “good cause” exists to set aside the defaults against them.

Therefore, a default judgment will be entered against Defendants Kelly Skarl, Lake

2 Lake Transport, and Rebecca Skarl.

      Critically however, State Farm Casualty also requests specific declaratory

relief. The Court is declining to grant that relief, taking caution of the state court

implications. A default judgment against Defendants Kelly Skarl, Lake 2 Lake

Transport, and Rebecca Skarl is only a recognition that they “[cannot] contest the

allegation that the insurer is not contractually bound to indemnify him.” Allstate,

499 N.W.2d at 751. However, [i]t is not an admission that there is no coverage in

respect to an interested party.” Id. (emphasis added). The instant order makes no

such determination and, to the extent that this order is interpreted to go beyond the

limited purpose outlined herein, it is void. See id. (“[W]e hold that once Allstate

pleaded and proved that an actual controversy existed between itself and [the

injured], the trial court possessed the power to make a declaration regarding the

coverage provided by Allstate’s policy. The court’s authority to declare the rights

of a named interested party was not eliminated by the entry of the default judgment

against the insured.”).




                                           6
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.515 Filed 03/31/21 Page 7 of 22




       For the foregoing reasons, the Court will grant State Farm Casualty’s

Motion for Default Judgment and deny Graham’s Motion to Set Aside Defaults.

           MOTION TO DECLINE EXERCISE OF JURISDICTION

       The exercise of jurisdiction under 28 U.S.C. § 2201(a) is not mandatory,

Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494 (1942), and at times the

better exercise of discretion favors abstention, see Bituminous Cas. Corp. v. J & L

Lumber Co., Inc., 373 F.3d 807, 812 (6th Cir. 2004). In declaratory judgment

actions seeking an opinion on insurance coverage impacting litigation pending in

another court, declining jurisdiction is a reasonable option because “[s]uch actions

. . . should normally be filed, if at all, in the court that has jurisdiction over the

litigation giving rise to the indemnity problem.” Bituminous Cas., 373 F.3d at 812

(quoting Manley, Bennett, McDonald & Co. v. St. Paul Fire & Marine Ins. Co.,

791 F.2d 460, 463 (6th Cir. 1986)).

       Indeed, the Sixth Circuit has “repeatedly held in insurance coverage

diversity cases that ‘declaratory judgment actions seeking an advance opinion on

indemnity issues are seldom helpful in resolving an ongoing action in another

court.’” Bituminous Cas., 373 F.3d at 812 (quoting Manley, 791 F.2d at 463); see

also AM South Bank v. Dale, 386 F.3d 763, 786 (6th Cir. 2004) (citing 10B

Wright, Miller & Mary Kay Kane § 2765 at 638 (3d ed. 1998) (“[I]t is not one of




                                             7
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.516 Filed 03/31/21 Page 8 of 22




the purposes of the declaratory judgments act to enable a prospective negligence

action defendant to obtain a declaration of nonliability.”)).

      However, “[t]hat is not to say that there is a per se rule against exercising

jurisdiction in actions involving insurance coverage questions.” Bituminous Cas.,

373 F.3d at 812-13 (citation omitted). Instead, the Sixth Circuit has articulated

several factors to be considered by a district court faced with a complaint seeking

relief under § 2201(a):

             (1) whether the declaratory action would settle the
             controversy;
             (2) whether the declaratory action would serve a useful
             purpose in clarifying the legal relations in issue;
             (3) whether the declaratory remedy is being used merely
             for the purpose of “procedural fencing” or “to provide an
             arena for a race for res judicata”;
             (4) whether the use of a declaratory action would increase
             friction between our federal and state courts and
             improperly encroach on state jurisdiction;2 and
             (5) whether there is an alternative remedy which is better
             or more effective.


2
 There are “three [] factors that bear on whether a declaratory action would
increase friction between federal and state courts: (1) whether the underlying
factual issues are important to an informed resolution of the case; (2) whether the
state trial court is in a better position to evaluate those factual issues than is the
federal court; and (3) whether there is a close nexus between the underlying factual
and legal issues and state law and/or public policy, or whether federal common law
or statutory law dictates a resolution of the declaratory judgment action.”
Travelers Indem. Co. v. Bowling Green Prof’l Assocs., PLC, 495 F.3d 266, 271
(6th Cir. 2007) (internal quotation marks omitted) (quoting Scottsdale Ins. Co. v.
Roumph, 211 F.3d 964, 968 (6th Cir. 2000)).
                                              8
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.517 Filed 03/31/21 Page 9 of 22




Travelers Indem. Co., 495 F.3d at 271 (internal quotation marks omitted) (quoting

Grand Trunk W. R.R. Co. v. Consol. Rail Co., 746 F.2d 323, 326 (6th Cir. 1984)

and citing Roumph, 211 F.3d at 967). Essentially, “the Grand Trunk factors . . .

direct the district court to consider three things: efficiency, fairness, and

federalism.” W. World Ins. Co. v. Hoey, 773 F.3d 755, 759 (6th Cir. 2014). The

Sixth Circuit has “never assigned weights” to these factors because they are “not

. . . always equal.” Id. “The essential question is always whether a district court

has taken a good look at the issue and engaged in a reasoned analysis of whether

issuing a declaration would be useful and fair.” Id. (citing Sherwin–Williams Co.

v. Holmes Cty., 343 F.3d 383, 390 (5th Cir.2003)).

                 (A) Factor One: Settlement of the Controversy

      “Two lines of precedent seem to have developed in [Sixth Circuit]

jurisprudence regarding consideration of this first factor in the context of an

insurance company’s suit to determine its policy liability.” Mass. Bay Ins. Co. v.

Christian Funeral Dirs., Inc., 759 F. App’x 431, 435 (6th Cir. 2018) (quoting

Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 555 (6th Cir. 2008)). “One line of

cases focuses on whether the declaratory judgment action will settle the coverage

controversy regardless [of] whether it will settle the underlying state-court action.”

Id. (citing cases). “The other line of cases reasons that while such declaratory

actions might clarify the legal relationship between the insurer and the insured,

                                           9
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.518 Filed 03/31/21 Page 10 of 22




they do not settle the ultimate controversy between the parties which is ongoing in

state court.” Id. (internal quotations marks omitted) (citing cases).

      State Farm Casualty concedes that “a decision in this litigation will not end

the dispute between [] Graham and [Kelly] Skarl/Lake 2 Lake” in state court (ECF

No. 16 at Pg. ID 364), but the Sixth Circuit’s “most recent decisions have held that

district courts d[o] not abuse their discretion in concluding that a declaratory

judgment would settle the controversy by resolving the issue of indemnity,” United

Specialty Ins. Co. v. Cole’s Place, Inc., 936 F.3d 386, 397 (6th Cir. 2019) (citing

Mass. Bay, 759 F. App’x at 437-38; Hoey, 773 F.3d at 760-61; Flowers, 513 F.3d

at 556). This is the case here. State Farm Casualty and Defendants are not

currently litigating the issue of insurance coverage in state court and a declaratory

judgment resolves the issue. See id. Moreover, as will be discussed further below,

no question of fact or state law relevant to the coverage issue is being litigated in

state court and the parties give the Court no reason to conclude that the application

of Michigan contract interpretation law to the coverage issue will be anything but

straightforward. “In these circumstances, efficiency considerations favor the

exercise of federal jurisdiction, and fairness and federalism concerns do not

counsel against it.” Id. (citing Hoey, 773 F.3d at 759).




                                          10
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.519 Filed 03/31/21 Page 11 of 22




         (B) Factor Two: Clarification of the Legal Relations at Issue

      State Farm Casualty contends that a declaratory judgment will clarify “the

only issue before this Court”: “whether or not State Farm [Casualty] has a duty

under any of the four policies . . . to defend and/or to indemnify [Kelly] Skarl

and/or Lake 2 Lake against the allegations brought against them by [] Graham in

the Wayne County Circuit Court litigation.” (ECF No. 16 at Pg. ID 363-64.)

“[A]s with the jurisprudence concerning the first factor, a split has developed in

[Sixth Circuit] precedent concerning whether the district court’s decision must

only clarify the legal relations presented in the declaratory judgment action or

whether it must also clarify the legal relations in the underlying state action.”

Mass. Bay, 759 F. App’x at 438 (quoting Flowers, 513 F.3d at 557). The Sixth

Circuit has further explained:

             In general, courts tend to consider this factor with the first
             factor, reaching the same conclusion for both. Compare,
             e.g., Bituminous, 373 F.3d at 814 (“Like the first factor,
             although a declaratory judgment would clarify the legal
             relationship between Bituminous and J & L pursuant to the
             insurance contracts, the judgment would not clarify the
             legal relationship between Shields and J & L in the
             underlying state action.”), with Northland, 327 F.3d at 454
             (“[W]hile the declaratory judgment would not end the
             dispute between Cailu and Stewart, it would settle the
             controversy regarding the scope of insurance coverage
             issued by Northland to Cailu, and whether Northland had
             a duty to defend the insureds. [A] prompt declaration of
             policy coverage would surely serve a useful purpose in
             clarifying the legal relations at issue.” (second alteration
             in original) (internal quotation marks and citation
                                          11
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.520 Filed 03/31/21 Page 12 of 22




             omitted)). Some cases, however, have treated this factor
             as distinct from the first factor, reasoning that the first
             factor examines whether the declaratory action will
             resolve the coverage dispute as well as the underlying
             action, whereas this factor is focused just on the insurance-
             coverage dispute. See Allstate Ins. Co. v. Mercier, 913
             F.2d 273, 279 (6th Cir. 1990).

Id. Here, the only legal relationship presented to the Court is whether the four

policies issued by State Farm Casualty will cover actions of the insured. A

declaratory judgment on insurance coverage clarifies this relation, therefore

pointing in favor of the Court exercising jurisdiction. Id. (finding district court

properly exercised its discretion in exercising jurisdiction for the same reasons).

      “Furthermore, an important consideration under the first two factors is

whether the declaratory judgment would be res judicata in a parallel state-court

proceeding.” Byler v. Air Methods Corp., 823 F. App’x 356, 366 (6th Cir. 2020).

In Bituminous, “for instance, declaratory jurisdiction was not warranted because

the plaintiff in the parallel state-court litigation was not a party to the federal

declaratory action and thus ‘any judgment in the federal court would not be

binding as to him and could not be res judicata in the tort action.’” Id. In contrast,

here, the plaintiff in the state court proceeding at bar is a party to the instant federal

litigation, thereby giving preclusive effect to a federal-court declaratory judgment.

      For these reasons, the second factor weighs in favor of exercising jurisdiction.




                                           12
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.521 Filed 03/31/21 Page 13 of 22




                      (C) Factor Three: Procedural Fencing

      “The third factor is meant to preclude jurisdiction for ‘declaratory plaintiffs

who file their suits mere days or weeks before the coercive suits filed by a “natural

plaintiff” and who seem to have done so for the purpose of acquiring a favorable

forum.’” Mass. Bay, 759 F. App’x at 438 (quoting Flowers, 513 F.3d at 558). The

Sixth Circuit has expressed “reluctan[ce] to impute an improper motive to a

plaintiff where there is no evidence of such in the record.” Id. (quoting Flowers,

513 F.3d at 558).

      Here, the record does not suggest that State Farm Casualty had any improper

motive or engaged in any unfair tactics. “Filing a declaratory judgment action in a

forum separate from the underlying litigation is not considered improper by itself,”

id. at 439 (quoting Flowers, 513 F.3d at 558), and State Farm Casualty waited

nearly one year after Graham filed his state court action to file the instant federal

action.

      Graham argues that this action is being used for procedural fencing because

“[State Farm Casualty] specifically left out one policy in this declaratory action but

seek[s] an order that states ‘Lake 2 Lake Transport, Inc., Kelly Skarl and Rebecca

Skarl are precluded from challenging the findings of this Court as to whether State

Farm [Casualty] has a duty to defend and/or indemnify Lake 2 Lake Transport, Inc.

or Kelly Skarl (and Rebecca Skarl if she is added as a party) in the litigation filed

                                          13
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.522 Filed 03/31/21 Page 14 of 22




against them by Co-Defendant William Graham.’” (ECF No. 13 at Pg. ID 258.)

According to Graham, “[State Farm Casualty’s] request for a declaration

specifically fails to mention which policies are at issue in this action” and, if the

Court grants the relief sought, State Farm Casualty would use the order to “relieve

[itself] of any obligations in the [s]tate [c]ourt action . . . . even though Plaintiff has

at least one policy that applies in the [s]tate [c]ourt action.” (Id.) But Graham

agrees that there are only five policies at issue in state court: a businessowner’s

policy, two homeowner’s policies, and a personal liability umbrella policy—all

issued by State Farm Casualty—as well as an automobile policy, issued by State

Farm Automobile, which Graham does not dispute is a wholly separate entity.

(See State Court Compl., ECF No. 13-3 at Pg. ID 282; Pl.’s Resp., ECF No. 16 at

Pg. ID 356; Def.’s Supp. Br., No. 18 at Pg. ID 469; Pl.’s Mot., ECF No. 13 at Pg.

ID 252-53.) The Court is not persuaded by Graham’s argument as to this factor

because, in the Complaint, State Farm Casualty listed the four policies issued by it

(see ECF No. 1 at Pg. ID 2-3, ⁋⁋ 9-11) and Graham does not identify any other

policy that was issued by State Farm Casualty that is also relevant to the state court

proceeding. Moreover, Graham provides no evidence suggesting that the outcome

of this declaratory action would impact the Co-Defendants’ rights as to the

automobile policy issued by State Farm Automobile.




                                            14
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.523 Filed 03/31/21 Page 15 of 22




       Because there is no evidence of procedural fencing, the third factor supports

accepting jurisdiction, though the Court gives this factor little weight. Mass. Bay,

759 F. App’x at 439 (citing Travelers, 495 F.3d at 272) (affirming district court’s

conclusion that third factor supported accepting jurisdiction where there was no

evidence of procedural fencing and apparent decision to give factor “little

weight”); see Travelers, 495 F.3d at 272 (“With respect to the third factor, the

district court determined correctly that no facts demonstrate that the declaratory

judgment action by Travelers was an attempt at ‘procedural fencing’ or exude the

appearance of a ‘race’ to judgment. Although no improper motive prompted this

action, this factor is neutral.”).

    (D) Factor Four: Increased Friction Between Federal and State Courts

       State Farm Casualty contests the notion that the use of this declaratory

action would increase friction between federal and state courts and improperly

encroach on state jurisdiction. As noted above, to analyze this factor, the Court

must consider the following subfactors:

              (1) whether the underlying factual issues are important to
              an informed resolution of the case; (2) whether the state
              trial court is in a better position to evaluate those factual
              issues than is the federal court; and (3) whether there is a
              close nexus between the underlying factual and legal
              issues and state law and/or public policy, or whether
              federal common law or statutory law dictates a resolution
              of the declaratory judgment action.


                                           15
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.524 Filed 03/31/21 Page 16 of 22




Travelers, 495 F.3d at 271 (internal quotation marks omitted) (quoting Roumph,

211 F.3d at 968).

      As to the first subfactor, Defendant conceded in his counter-motion that

there are no “factual issues that will need to be resolved by this Court and the state

court.” (ECF No. 13 at Pg. ID 259.) However, Defendant reversed course in his

Supplemental Answer to Plaintiff’s Motion for Default Judgment, arguing that

three questions of fact exist: (i) when a load is “accepted” such that the

businessowner’s policy exclusion for “bodily injury” arising out of “the handling

of property [a]fter it is moved from the place where it is accepted for movement

into or onto an . . . auto”3 is triggered (ECF No. 1 at Pg. ID 12-13 (internal

quotation marks omitted) (emphasis added); see also ECF No. 18 at Pg. ID 472);

(ii) what constitutes a “professional service” such that the four policies’ exclusion

for “bodily injury” arising out of “the rendering or failure to render any

professional service or treatment” is triggered (ECF No. 1 at Pg. ID 17 (emphasis

added); see also ECF No. 18 at Pg. ID 472); and (iii) whether Kelly Skarl violated

his alleged “duty to secure and inspect his load before acceptance of the load”

(ECF No. 18 at Pg. ID 472).




3
 Per the policy, this is the definition of “loading or unloading.” (ECF No. 1 at Pg.
ID 12-13.)
                                            16
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.525 Filed 03/31/21 Page 17 of 22




      While it is true that the Sixth Circuit has “held that the existence of

unresolved factual issues counsel[] against the exercise of jurisdiction,” Cole’s

Place, Inc., 936 F.3d at 400 (citing Travelers, 495 F.3d at 273), the first two

aforementioned issues are matters of contract interpretation and, thus, are questions

of law, see JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 583 (6th Cir.

2007) (“The proper interpretation of a contract is a question of law.”). And

notably, the parties do not suggest that the application of Michigan contract

interpretation law to the coverage issue at bar will be particularly complex. The

third issue is a question of fact, but it is not one relevant to making the coverage

determination. Even if Kelly Skarl did not satisfy his duty to inspect the load

before acceptance, the fact remains that, under the businessowner’s policy, State

Farm Casualty need not indemnify an insured for bodily injury arising out of

loading and unloading an auto and, under all four policies, State Farm Casualty

need not indemnify an ensured for bodily injury arising out of the rendering or

failure to render professional service. If Kelly Skarl did satisfy his duty to inspect

the load before acceptance, the applicability of the exclusions remains unchanged.

See Cole’s Place, 936 F.3d at 400 (“[T]he policy expressly excludes coverage of

litigation arising from an alleged battery, so we need not determine whether facts

constituting a battery have been or will be proven.”) Because “there are no factual

issues remaining in the state court litigation . . . that are ‘important to an informed

                                           17
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.526 Filed 03/31/21 Page 18 of 22




resolution’ of this case,” “Grand Trunk factor four, subfactor one, weighs in favor

of exercising jurisdiction here.” Id. (quoting Flowers, 513 F.3d at 560-61).

      Regarding the second subfactor—“whether the state trial court is in a better

position to evaluate those factual issues than is the federal court”—the Court

reiterates that “there are [] no unresolved factual issues relevant to the coverage

question pending in the state-court action.” See id. at 401. Accordingly, this

subfactor is neutral. Id.

      The third subfactor—“whether there is a close nexus between the underlying

factual and legal issues and state law and/or public policy, or whether federal

common law or statutory law dictates a resolution of the declaratory judgment

action”—cuts against exercising jurisdiction because “[n]o federal-law questions

are involved in the coverage issue.” Id. “Furthermore, even in cases where state

law has not been difficult to apply, [the Sixth Circuit] has usually found that the

interpretation of insurance contracts is closely entwined with state public policy.”

Id.

      In sum, the first subfactor of the fourth Grand Trunk factor weighs in favor

of jurisdiction; the second is neutral; and the last subfactor cuts against it. Overall,

therefore, this factor is neutral. See id.




                                             18
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.527 Filed 03/31/21 Page 19 of 22




              (E) Factor Five: Availability of Alternative Remedy

      The fifth factor asks “whether there is an alternative remedy which is better

or more effective” than federal declaratory relief. Grand Trunk, 746 F.2d at 326.

State Farm Casualty argues that there is no alternative remedy that is better or

more effective than pursuing a declaratory judgment in this Court because, “if the

coverage case is forced to be tried in the [s]tate [c]ourt, it would likely be joined to

the underlying litigation, which ‘would make the matter even more complicated

and increase the potential for confounding the distinct and separate legal issues

between the tort action and the declaratory action.’” (ECF No. 16 at Pg. ID 374

(quoting State Farm Fire & Cas. Co. v. Stone, 2017 WL 3017538, at *4 (E.D.

Mich. 2017)).) State Farm Casualty points to nothing that convinces the Court that

the state court would find the process of resolving the coverage issue complicated

or confounding.

      Graham contends that the Court should dismiss the present action and allow

State Farm Casualty to file for relief in state court because the state court action is

“still on-going” and the judge in that case “is well informed of the facts of this

matter and [is] able to determine when policies apply and don’t apply.” (ECF No.

13 at Pg. ID 260.)

      Similar to the other factors in this analysis, case law as to this factor is

somewhat inconsistent within the Sixth Circuit. Compare, e.g., Mass. Bay, 759 F.

                                           19
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.528 Filed 03/31/21 Page 20 of 22




App’x at 441 (finding district court did not abuse its discretion when concluding

fifth factor weighed against exercising jurisdiction where the plaintiff “could have

just as easily filed a comparable suit in state court” because “Tennessee courts are

in a superior position to resolve questions of state law, including any that may arise

that may be unsettled, and the Tennessee courts might also have been able to

combine the two actions so that all issues could be resolved by the same judge,”

thus “[t]here is no reason to suppose that the alternate remedies available in state

court would not adequately protect [the plaintiff’s] interests”), with Byler v. Air

Methods Corp., 823 F. App’x 356, 367 (6th Cir. 2020) (finding that the fifth factor

“does not cut against exercise of jurisdiction” where “[a]nother option would be

for plaintiffs to bring a declaratory judgment action in state court” because,

“[w]hile this would likely entail similar advantages as a federal declaratory action,

it is not clear that the state-law remedy would be superior”).

      In this case, because it is not clear that filing a declaratory judgment action

in state court constitutes an alternative remedy that is “‘better or more effective’

than federal declaratory relief,” the Court finds that this factor does not cut against

exercise of jurisdiction. See Byler, 823 F. App’x at 367.




                                          20
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.529 Filed 03/31/21 Page 21 of 22




                                   CONCLUSION

      For the foregoing reasons, the Court finds that no “good cause” exists to set

aside the defaults. In addition, a balancing of the Grand Truck factors supports the

Court’s exercise of jurisdiction over Plaintiffs’ request for declaratory relief.

      Accordingly,

      IT IS ORDERED that Co-Defendant Graham’s Motion to Set Aside

Defaults is DENIED.

      IT IS FURTHER ORDERED that Co-Defendant Graham’s Motion to

Decline Exercise of Jurisdiction is DENIED.

      IT IS FURTHER ORDERED that State Farm Casualty’s Motion for Entry

of Default Judgment Against Defendants Kelly Skarl, Lake 2 Lake Transport, Inc.,

and Rebecca Skarl (ECF No. 11) is GRANTED. A default judgment shall be

entered against the aforementioned co-defendants. To be clear, however, the

default judgment entered against the insured co-defendants does not bind the

injured co-defendant, Graham. Because the court has the authority to declare the

parties’ rights even after the default of the insured, Graham is entitled to contest

State Farm Casualty’s request for a declaration regarding its duty to defend and/or




                                          21
Case 2:20-cv-10062-LVP-APP ECF No. 22, PageID.530 Filed 03/31/21 Page 22 of 22




indemnify the other co-defendants per the insurance policies.

      IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE
 Dated: March 31, 2021




                                        22
